Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 1 of 9 PageID #: 975




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 DAVID W. SPINDLE                                     §
                                                      §
 vs.                                                  §              CIVIL ACTION NO. 4:18-cv-818
                                                      §
 CKJ TRUCKING, LP AND CKJ                             §
 TRANSPORT OF NORTH TEXAS, LLC                        §


                          PLAINTIFF’S RESPONSE TO DEFENDANTS’
                             MOTION FOR SANCTIONS (DKT#46)

 TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW David W. Spindle, Plaintiff in the above-entitled cause, (hereinafter

 “Spindle”) and hereby responds to Defendants’ motion for sanctions (dkt#46), and would show

 the Court as follows:

                           I. SUMMARY OF PLAINTIFF’S RESPONSE

          Plaintiff’s counsel has not violated the requirements of F.R.C.P. 11.          A more than

 adequate investigation of the available facts and law was done prior to filing suit. The material

 facts discovered pre-suit were:

       1. Plaintiff was on approved FMLA leave.

       2. Plaintiff was determined to be disabled by Defendants’ disability insurance carrier

          Mutual of Omaha.

       3. Defendants knew Plaintiff was determined to be disabled by its own disability insurance

          carrier.

       4. When Plaintiff presented at Defendants’ offices to return to work before his FMLA was

          to expire, Defendants’ representatives told him they could not speak to him.

       5. Defendants never again made an effort to communicate with Plaintiff.

 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 1
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 2 of 9 PageID #: 976




         These facts are more than sufficient to support FMLA and ADA violations.

         No additional facts could be discovered pre-suit.             Defendants had refused to

 communicate with Plaintiff.         Defendants had refused to communicate with Mr. Anthony

 O’Hanlon, Plaintiff’s counsel on the on-the-job injury, despite his written request.

         After suit was filed, Defendants’ human resources director, Ginger Kennemer, admitted

 Defendants would not communicate nor return Plaintiff to work whether or not he had a

 physician’s release unless Mr. O’Hanlon’s letter dated October 2, 2017 was somehow modified.

 Ex. 1, Kennemer depo., 35:4-36:2, attached hereto. She never informed Plaintiff of Defendants’

 position. Ex. 1, Kennemer depo., 36:3-37:25, attached hereto. This is not a legitimate reason not

 to restore Plaintiff to work.

         Defendant’s motion for sanctions is itself a groundless motion in violation of F.R.C.P. 11

 based upon these facts. Plaintiff respectfully urges it be denied on this basis.

                                        II. MATERIAL FACTS

         Defendants admit they refused to restore Plaintiff to work after he utilized approved

 FMLA leave. Defendants admit to instructing their employees not even to speak to Plaintiff

 when he reported to work before his FMLA leave was to expire. Ex. 2, Russell depo., 20:3-19;

 Ex. 3, Downs depo., 44:4-7, attached hereto.

         Defendants admit it would not restore Plaintiff to his position, irrespective of whether he

 had a physician’s release unless his lawyer, Mr. Anthony O’Hanlon, modified his letter dated

 October 2, 2017. Defendants never informed Plaintiff of this fact. Ex. 1, Kennemer depo., 35:4-

 37:25, attached hereto.

         These undisputed facts support violation of the FMLA and the ADA.




 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 2
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 3 of 9 PageID #: 977




         Defendants’ contention that “it should have been patently apparent to an experienced

 employment litigator that the claims were without merit. . .” is in fact baseless and without merit.

 Page ID#: 911

         The undisputed facts support a legally meritorious claim pursuant to the ADA.

         First, Plaintiff was determined to be disabled by Defendants short-term disability carrier,

 Mutual of Omaha. Defendants admit knowing this fact because Defendants were copied by the

 disability carrier on correspondence reflecting Plaintiff’s disability. Ex. 1, Kennemer depo.,

 60:4-23, 62:7-25, attached hereto.

         Second, as set forth above, Defendants refused even to talk to Plaintiff when he attempted

 to return to work. Ex. 2, Russell depo., 20:3-19; Ex. 3, Downs depo., 44:4-7, attached hereto.

         Third, Defendants testified they always notified employees when their DOT medical

 certifications were nearing expiration and sent them to its own contract physician for

 certification. Ex. 2, Russell depo., 44:18-45:7, attached hereto.

         Defendants did not follow this policy with Plaintiff. Defendants refused to communicate

 with Plaintiff. Defendants admitted Plaintiff was employed until his termination on March 28,

 2019. Plaintiff was still considered by Defendants as an employee until his termination on

 March 28, 2019. Exhibits 4 and 6, attached hereto.

         Fourth, the EEOC Charge does not have a check box for failure to accommodate under

 the ADA. It only has a box for ADA discrimination. However, Plaintiff’s letter of complaint

 attached to the Charge is sufficient to encompass a failure to accommodate claim. Plaintiff’s

 original complaint (PageID #:3) and his amended complaint (PageID #:34) both claim relief for

 “all rights under . . . ADA.”




 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 3
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 4 of 9 PageID #: 978




         Defendants never filed a motion for more definitive statement pursuant to F.R.C.P. 12(e).

 Defendant never filed an F.R.C.P. 12(b)(6) motion on this issue. It has waived the issue.

         Fifth, the reasonable accommodation Plaintiff required was for Defendants to send him to

 their contract physician for his DOT medical certification renewal since he was still an employee

 at the time. Defendants admit this was their policy for all employees. Ex.2, Russell depo.,

 44:18-45:7, attached hereto.

         Defendant refused even to communicate with Plaintiff about his return to work. Ex. 1,

 Kennemer depo., 17:15-21, attached hereto.

                                        III. LEGAL ANALYSIS

         “A suit is generally not sanctionable where founded in law and fact.” Sheets v. Yamaha

 Motors Corp., USA, 891 F.2d 533, 538 (5th Cir. 1990)

         In legal claims involving intent, as in the claim here, where substantial factual evidence is

 in the hands of the defendant, “. . . a party should be given some leeway in making allegations

 about such matters, as long as the lawyer’s investigation is otherwise reasonable.” Smith v. Our

 Lady of the Lake Hosp., 960 F.2d 439, 446 (5th Cir. 1992) see Townsend v. Holman Consulting

 Corp., 929 F.2d, 1358, 1363-34 (9th Cir. 1990) (en banc)

         While the aforecited case deals with conspiracy, the same principles apply here since the

 Defendants are in possession of the majority of evidence, i.e. personnel files, memos, e-mails,

 FMLA and disability documentation.

         “Because conspiracies are carried out in secret, direct proof of agreement is rare .

         . . . We cannot require an attorney to procure a confession of participation in a

         conspiracy from one of the prospective defendants before filing suit . . . . Until

         some other source of information [becomes] available . . . [the plaintiff’s lawyer]

 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 4
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 5 of 9 PageID #: 979




         has to rely on his client for the factual foundation for the claim. There [is] simply

         no other source to which he [can] turn.”

         Kraemer v. Grant County, 892 F.2d 686, 689 (7th Cir. 21990). [**22]

         “In such circumstances, rule 11 “must not bar the courthouse door to people who

         have some support for a complaint but need discovery to prove their case.” Id. at

         689-90. Without access to such discovery, proving the existence of a conspiracy

         is usually difficult and often impossible, Mary Ann Pensiero, Inc. v. Lingle, 847

         F.2d 90, 95 (3d Cir. 1988), especially where, as here, the “proof is largely in the

         hands of the alleged conspirators.” Poller v. Columbia Broadcasting Serv., 368

         U.S. 464, 473, 7 L. Ed. 2d 458, 82 S. Ct. 486 (1962). When they filed the

         complaint, the lawyers knew that the hospital had stated that Smith had lost his

         hospital privileges because of his inadequate medical skill, yet their investigation

         turned up indications that his accusers had other, questionable motives, motives

         that the attorneys could not conclusively discern without discovery.”

 Smith v. Our Lady of the Lake Hosp., 960 F.2d 439, 447 (5th Cir. 1992)

         The “reasonableness” of the inquiry is based on the attorney’s objective knowledge or

 belief at the time of the filing as to whether the claim was well-grounded in law and facts. Snow

 Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 528 (5th Cir. 2016)

         Like the above cited cases, Defendants, the employers, held the majority of evidence.

         Plaintiff’s counsel had to rely upon the client almost exclusively for the facts.

         The material facts provided by the client were: (1) he was on approved FMLA leave; (2)

 he had been determined to be disabled by Defendants’ own insurance carrier; and (3) Defendants

 refused even to communicate with him when he presented ready to return to work.


 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 5
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 6 of 9 PageID #: 980




         These facts support a claim under the FMLA and ADA. Plaintiff’s counsel’s conducted

 an objective and reasonable inquiry into the facts and law.

         Defendants’ contention that “Plaintiff’s counsel necessarily knew that Plaintiff’s EEOC

 Charge did not in any manner allege a failure-to-accommodate claim” is baseless. PageID #:912

         “ . . the scope of an EEOC complaint should be construed liberally.” Pacheco v. Mineta,

 448 F.3d 783, 788 (5th Cir. 2006)

         “ . . . [T]his court interprets what is properly embraced in review of a Title-VII claim

 somewhat broadly, not solely by the scope of the administrative charge itself, but by the scope of

 the EEOC investigation which “can reasonably be expected to grow out of the charge of

 discrimination.” Sanchez v. Standard Brands, Inc., 431, F.2d 455, 466 (5th Cir. 1970) also see

 U.S. Dist Lexis 26125 Case No. 3:18-CV-149-WKW-GMB

         Plaintiff’s letter of complaint attached to his Charge of Discrimination states “I believe I

 have been discriminated against based on my disability or perceived disability.” Exhibit 5,

 attached hereto.

         Plaintiff also stated in his letter of complaint that Defendants refused to speak with him

 about his release to return to work.

         These facts are sufficient for an ADA investigation to be reasonably expected to grow to

 include a failure to accommodate.

         Defendants knew Plaintiff had been determined to be disabled. A reasonable inference

 for Defendants’ failure even to speak to Plaintiff is that it did not want to have the subject of

 accommodation even raised.

         Defendants’ contention that Plaintiff did not exhaust his administrative remedies on the

 failure to accommodate claim and Plaintiff should have known it is without merit.


 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 6
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 7 of 9 PageID #: 981




         Defendants have taken inconsistent positions by claiming in the litigation Plaintiff was

 not a qualified individual for his job. PageID #:912

         On the Personnel Change/Termination form dated March 28, 2019, Defendants indicate

 Plaintiff was eligible for rehire as an “approved driver.” Exhibit 6, attached hereto.

         Contradictory positions taken by an employer can raise an inference of discrimination.

         The ADA specifically precludes discrimination based upon a perceived disability.

         The evidence shows Defendants knew Plaintiff was determined to have a disability and

 failed to send him to their contract physician for a DOT medical certification as was its policy.

 Defendants just refused to speak to Plaintiff. These are sufficient facts upon which to base a

 legitimate ADA claim based upon a perceived disability.

         Defendant CKJ Transport of North Texas, LLC was added as a party because it first

 became known at Ginger Kennemer’s deposition that substantially all assets and employees of

 Defendant CKJ Trucking, LP had been transferred to the new entity, Defendant CKJ Transport

 of North Texas, LLC. Ex. 1, Kennemer depo., 20:16-23:18, attached hereto.

         Defendants should have disclosed this fact much earlier pursuant to its obligation under

 the mandatory disclosure requirements of the Court.

         Indeed, the Personnel Charge/Termination form is a CKJ Transport form. Exhibit 6,

 attached hereto.

         Any competent attorney would have sought leave to amend its complaint to add the

 transferee entity.

                                           IV. CONCLUSION

         Plaintiff’s counsel complied with the requirements of F.R.C.P. 11. Plaintiff’s counsel

 made as complete of an investigation into the facts and law as was possible before filing


 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 7
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 8 of 9 PageID #: 982




 Plaintiff’s complaint.     Defendants were in possession and control of the majority of the

 documentation of Plaintiff’s employment with it. Plaintiff’s counsel necessarily relied upon

 Plaintiff for the facts.

         These material facts were: Plaintiff was on approved FMLA leave; Plaintiff had been

 determined to be disabled by Defendants disability insurance carrier; Plaintiff reported back to

 work before his FMLA was to expire; Defendants refused to restore him to work. In fact,

 Defendants refused even to speak with him at all about his return to work or his ability to return

 to work.

         These facts which are uncontroverted are sufficient to support a violation of the FMLA

 and ADA. After suit was filed, Defendants admit they would not restore Plaintiff to work even

 with a medical release or speak with him unless the attorney’s letter from Mr. O’Hanlon was

 somehow modified. Defendants admit they never communicated its position to Plaintiff.

         Further, the sole basis communicated to Plaintiff by Defendants for not speaking with

 him restoring him to work was that Plaintiff was represented by counsel on an unrelated matter.

 This basis should not be considered a “legitimate, nondiscriminatory reason for the adverse

 employment action.” See Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 332 (5th Cir.

 2005) and 29 C.F.R. §825.216(a) (“An employer must be able to show that an employee would

 not otherwise have been employed at the time reinstatement is requested in order to deny

 restoration to employment.”)

         Defendant has made no such showing.

         Based upon these facts and the above cited law, Defendants’ motion for sanctions is

 baseless and groundless. Plaintiff’s counsel respectfully urges Defendants’ motion for sanctions

 be in all things denied.


 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 8
 Federal\spindle\sanctions.res\080219\jrh
Case 4:18-cv-00818-ALM-KPJ Document 51 Filed 08/05/19 Page 9 of 9 PageID #: 983




         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that this

 Court deny Defendants’ Motion for Sanctions (dkt#46); and for such other and further relief, at

 law or in equity, to which Plaintiff may show himself justly entitled.

                                                           Respectfully submitted,

                                                           RONALD R. HUFF
                                                           Attorney and Counselor at Law
                                                           112 South Crockett Street
                                                           Sherman, Texas 76090
                                                           903-893-1616
                                                           903-813-3265 (fax)
                                                           ronhuff@gcecisp.com


                                                           /s/ Ronald R. Huff_________________
                                                           Ronald R. Huff (SBN 10185050)

                                                           ATTORNEY FOR PLAINTIFF

                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 5, 2019, a true and correct copy of the
 foregoing was forwarded electronically via the CM/ECF system in accordance with the FEDERAL
 RULES OF CIVIL PROCEDURE to:

 John L. Ross
 Thompson, Coe, Cousins & Irons, LLP
 700 North Pearl Street, Suite 2500
 Dallas, Texas 75201

                                                           /s/ Ronald R. Huff_________
                                                           Ronald R. Huff




 Plaintiff’s Response to Defendant’s Motion for Sanctions – Page 9
 Federal\spindle\sanctions.res\080219\jrh
